Title: To George Washington from Matthew Griswold, 25 June 1776
From: Griswold, Matthew
To: Washington, George



Sr
Fairfield [Conn.] June 25th 1776

I have to acquaint your Excellency that the Delay of Dischardging the pay Roll of the Regiment under the Command of Colo. G: S: Silliman Sent from this Colony in the late Campaign to New York—Greatly obstructs the Raising the New Levies orderd by the late Act of our Assembly: many of the Men in this part of the Colony proper for the Service Decline to Inlist till they are paid their former Wages: Colo. Talcott was orderd by our Assembly to Receive the pay for this Regimt but Inadvertently omiting to take the proper Credentials was able to obtain none but for his own Regiment.
Colo. Silliman has now Sent Mr Davenport a Young Gentleman of known Fidelity to make a New Application for the Money I Suppose he is Furnished with the proper Credentials for that purpose hope he will Succeed.
Colo. Silliman is a Worthy officer has an appointment for the present Service his Attention to give all possible Dispatch to the Service prevents waiting on you Personally I hope my Zeal for the Cause & the great Distance from Govr Trumbull will Excuse this freedom—from your Excellencys Most Obedt humble Servt

Matthw Griswold

